Exhibit 10.12

SUMMARY OF SALARIES FOR

NAMED EXECUTIVE OFFICERS

(as of February 15, 2011)

The following summarizes the fiscal 2010 and fiscal 2011 salaries of the
Company’s Chief Executive Officer and the other officers who were named in the
Summary Compensation Table in the proxy statement for the Company’s last Annual
Meeting of Stockholders, and Jeffrey W. Burris, who will be included in the
Summary Compensation Table in the proxy statement for the Company’s upcoming
Annual Meeting of Stockholders (collectively, the “Named Executive Officers”).

The executive officers of the Company serve at the discretion of the Board of
Directors. The Compensation Committee of the Board reviews and determines the
salaries that are paid to the Company’s executive officers, including the Named
Executive Officers.

On February 15, 2011, the Compensation Committee increased the salaries of the
Named Executive Officers, retroactive to January 1, 2011. The following chart
provides the fiscal 2010 and fiscal 2011 salaries for the Named Executive
Officers.

 

Named Executive Officer

   Fiscal 2010
Salary      Fiscal 2011
Salary  

Steven G. Anderson
Chairman of the Board, President, and Chief Executive Officer

   $ 619,229       $ 637,806   

D. Ashley Lee
Executive Vice President, Chief Operating Officer, and Chief Financial Officer

   $ 350,897       $ 361,424   

Gerald B. Seery
Senior Vice President, Sales and Marketing

   $ 275,000       $ 290,000   

Albert E. Heacox, Ph.D.
Senior Vice President, Research and Development

   $ 281,589       $ 290,037   

David M. Fronk
Vice President, Regulatory Affairs and Quality Assurance

   $ 254,400       $ 269,400   

Jeffrey W. Burris
Vice President and General Counsel

   $ 275,000       $ 290,000   